In the Supreme Court of Georgia



                                                                Decided: June 1, 2015


                         S15A0405. NORRED v. THE STATE.


        BENHAM, Justice.

        A jury found appellant Richard P. Norred guilty but mentally ill for the

shooting death of his sister Leigh Pope, the attempted murders of his sister Amy

Norred Lefebvre and of his mother Carol Norred, and related crimes.1 Appellant


        1
         The crimes occurred on April 20, 2010. On July 10, 2010, an Athens-Clarke County grand
jury returned a true bill of indictment charging appellant with malice murder, felony murder, criminal
attempt to commit murder (two counts), aggravated assault (four counts), possession of a firearm
during the commission of a crime (nine counts), and cruelty to children in the first degree. Appellant
was tried before a jury from July 9, 2012, to July 16, 2012, at which time the jury returned a verdict
of guilty but mentally ill as to all counts in the indictment. On August 17, 2012, the trial court
sentenced appellant to life in prison for malice murder (count 1), thirty years to serve for the criminal
attempt to commit murder (count 4) to run concurrently to the sentence for count 1, thirty years to
serve for the criminal attempt to commit murder (count 6) to run consecutively to the sentence for
count 4, twenty years to serve for aggravated assault (count 8) to run concurrently with the sentences
for counts 1 and 4, twenty years to serve for cruelty to children in the first degree (count 9) to run
consecutively to the sentence for count 8, five years to serve for possession of a firearm during the
commission of a crime (count 10) to run consecutively to the sentence for count 1, five years to serve
for possession of a firearm during the commission of a crime (count 13) to run consecutively to the
sentence for count 4, five years to serve for possession of a firearm during the commission of a crime
(count 15) to run consecutively to the sentence for count 6, five years to serve for possession of a
firearm during the commission of a crime (count 17) to run consecutively to the sentence for count
8, and five years to serve for possession of a firearm during the commission of a crime (count 18)
to run consecutively to the sentence for count 9. The felony murder count was vacated as a matter
of law, and the remaining counts merged for sentencing purposes. Appellant moved for a new trial
on August 27, 2012. The trial court held a hearing on the motion on November 8, 2013, and denied
the motion on November 6, 2013. Appellant filed his notice of appeal on November 8, 2012, and
alleges on appeal that the evidence was insufficient to support the jury’s

verdicts. For reasons set forth below, we affirm.

       The facts, which are undisputed, showed that on the afternoon in question,

appellant’s mother and sisters were having lunch at their parents’ house when

appellant walked into the room and shot his sister Leigh in the head killing her,

and shot at and injured his mother and his sister Amy. Amy called 911, but

dropped the telephone. Appellant pointed the gun at his infant niece Haley

Pope. When Amy begged him not to shoot the child, appellant stated,

“problem’s not with you anyway,” and then appellant walked away towards his

mother. Amy ran with Haley and the telephone, locked herself in a nearby

bathroom along with her son who was already in there, and again contacted

authorities. While his mother was lying injured on the floor, appellant had a

conversation with her indicating he was upset about some incidents that

occurred during his childhood. Appellant then locked all the doors to the house

and retreated to an upstairs bathroom where he shot himself, but was not fatally

wounded. That is where police found him.




the case was docketed to the January 2015 Term of this Court for a decision to be made on the briefs.

                                                 2
       The evidence also showed that appellant had a history of mental

difficulties and was diagnosed over the course of his life as having various

disorders including attention deficit disorder, childhood schizophrenia, and

Asperger’s disorder. After graduating from high school, appellant did not move

out of his parents’ house and he refused to learn to drive or to work. Appellant

was twenty-seven at the time of the incident. In the months leading up to the

shooting, he became more withdrawn from his family members. He spent his

nights playing video games on the computer2 and his days sleeping or watching

television. The gun appellant used during the incident was a gun owned by his

father. Appellant’s father testified that he never told appellant about the gun,

never showed appellant the gun, and had the gun hidden in a drawer in the

bedroom he shared with appellant’s mother. Appellant’s mother testified that

appellant had been eavesdropping on recent conversations and that his sisters

were fearful that he was becoming more aggressive.

       At trial, appellant raised an insanity defense and proffered expert

testimony in that regard. Appellant’s sole enumeration of error on appeal is that


       2
        Appellant’s favorite game was World of Warcraft and he was highly skilled at it, playing
for hours and interacting with other players over the internet.

                                               3
the evidence was insufficient to support the jury’s verdict of guilty but mentally

ill. Rather, appellant contends that the only verdict supported by the evidence

was that he was not guilty by reason of insanity. We disagree.

      Under Georgia law, a person is insane, and shall not be guilty of a
      crime, if at the time of the act, omission, or negligence constituting
      the crime, the person did not have mental capacity to distinguish
      between right and wrong in relation to the criminal act or acted
      because of a delusional compulsion which overmastered his will to
      resist committing the crime. OCGA §§ 16–3–2, 16–3–3; [cit.]. A
      defendant claiming insanity has the burden of proving the defense
      by a preponderance of the evidence. Id. Because Georgia law
      presumes every person is of sound mind and discretion, criminal
      trials begin with the rebuttable presumption that the defendant is
      sane and this presumption is evidence. OCGA § 16–2–3; [cit.].

Durrence v. State, 287 Ga. 213 (1) (a) (695 SE2d 227) (2010). Where the

defense presents evidence in support of a defense of insanity, a jury is

authorized to reject such evidence. See Choisnet v. State, 295 Ga. 568 (1) (761

SE2d 322) (2014). On appeal, we determine “whether, viewing the evidence in

the light most favorable to the verdicts, a rational trier of fact could have found

that [appellant] failed to prove by a preponderance of the evidence that he was

insane at the time of the crimes, and whether the State met its burden of proving

he was guilty, but mentally ill, beyond a reasonable doubt.” Hudson v. State,

273 Ga. 124 (1) (538 SE2d 751) (2000).

                                        4
      Here, appellant’s expert witness Dr. Matt Butryn conducted a forensic

psychological examination of appellant and diagnosed appellant as having major

depressive disorder, Asperger’s disorder, and schizoid personality disorder. Dr.

Butryn opined that, at the time of the shooting, appellant had a diminished

capacity for distinguishing between right and wrong and that he was delusional

insofar as he believed that his family members were hiding things from him and

that “the world” was out to “get” him. Dr. Butryn also stated, however, that

appellant was not under any delusion that his mother or sisters were doing

anything that placed him in fear for his life.

      The court-appointed psychologist Dr. Deborah Gunnin also testified at

trial during the State’s presentation of rebuttal evidence. Like Dr. Butryn, Dr.

Gunnin concluded that appellant had Asperger’s disorder. She opined, however,

that, despite having Asperger’s disorder, appellant knew right from wrong and

was not suffering from any delusional compulsion that overmastered his will to

resist committing the crime against his family members. As an example of

appellant’s knowing right from wrong, Dr. Gunnin noted that appellant told her

he locked the house doors in the aftermath of the incident because he believed

the police would be coming, indicating he understood the wrongfulness of his

                                        5
actions. She also opined that the fact that appellant resisted shooting the infant

indicated he was not suffering from any delusion that overmastered his will.

      The evidence adduced at trial and summarized above was sufficient to

authorize a rational trier of fact to find, beyond a reasonable doubt, appellant

guilty but mentally ill of the crimes for which he was convicted. Jackson v.

Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979); Foster v. State, 283

Ga. 47 (1) (656 SE2d 838) (2008). Dr. Gunnin testified that appellant knew

right from wrong and that his Asperger’s disorder did not impact his ability to

discern right from wrong. Although Dr. Butryn opined that appellant was

delusional, appellant presented no evidence that he was suffering from a

delusion that “if it had been true, would have justified [his] actions.”

(Quotations and citations omitted.) Avelo v. State, 290 Ga. 609 (3) (724 SE2d

377) (2012). See also, Hudson v. State, supra, 273 Ga. at 125. The trial court

did not err when it entered judgment on the jury’s verdicts. Avelo v. State,

supra, 290 Ga. at 613.

      Judgment affirmed. All the Justices concur.




                                        6